Citation Nr: 0625115	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  03-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to March 
1971, with Vietnam service from October 1968 to October 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).

A February 2004 decision of the Board denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and for residuals of a neck injury.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  The February 2004 Board decision was vacated 
and remanded by the Court in December 2005.

A letter was sent to the veteran and his attorney on March 
24, 2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's representative in May 2006, 
enclosing an additional statement for consideration by the 
Board.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he incurred PTSD as a result of his 
experiences while serving in Vietnam, and asserts that he has 
had psychological difficulties since this service.  The Board 
notes that VA medical evidence in the claims file contains a 
current diagnosis of PTSD.  The Board also observes that the 
RO denied the veteran's claim for service connection for PTSD 
because combat duty had not been shown, and the evidence did 
not demonstrate a verified stressor in service.

The Board recognizes that the RO attempted to obtain detailed 
information from the veteran, in July 2002 and November 2002, 
regarding stressors that he experienced during service; the 
veteran has given a somewhat vague history of his experiences 
in Vietnam, and failed to respond to an additional request 
for more specific details of the stressor events so that they 
could be verified.

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  Although the RO made efforts to 
obtain details about his service from the veteran, and the 
Board has found that these efforts were reasonable, the Court 
has determined that further efforts are warranted.

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).  With 
regard to the second criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
'engaged in combat with the enemy.'  38 U.S.C.A. § 1154(b) 
(West 1991).  

The Court has held that '[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2005).  
However, where the VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by 'credible 
supporting evidence' and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki, 6 Vet. App. at 98.

It may be possible that a veteran who did not have a combat 
military occupational specialty (MOS) and did not receive 
combat awards or decorations nevertheless "engaged in combat 
with the enemy."  However, unless other service department 
evidence can be developed to show such engagement, the 
veteran must provide evidence to corroborate his testimony 
that the stressor he claims to have experienced in service 
actually did occur.  38 C.F.R. § 3.304(f); Wood, 1 Vet. App. 
190, 192-93 (1991); Zarycki, 6 Vet App. at 92, citing Manual 
M21-1, Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood, 1 Vet. App. at 193.  If upon remand the RO 
is unsuccessful in developing evidence to show that the 
veteran engaged in combat with the enemy, the RO must inform 
the veteran that he is required to submit "other credible 
supporting evidence," such as the statements of fellow 
service members who witnessed the stressful events that the 
veteran alleges he experienced in service.  38 C.F.R. § 
3.304(f); Doran, 6 Vet. App. at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause PTSD. The Court has held that this determination is a 
medical matter, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70, 78-79 
(1994).

In West, the Court further elaborated on the analysis in 
Zarycki, which held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Zarycki, 6 Vet. App. at 98-99.  In West, the Court 
held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Accordingly, in approaching the veteran's claim for service 
connection for PTSD, the question of the existence and 
character of an event claimed as a recognizable stressor must 
be resolved by adjudicatory personnel.  If the adjudicators, 
having given due consideration to all matters of credibility 
raised by the record, conclude that the record establishes 
the existence and character of such an alleged stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicator should specify to the examiner(s) 
precisely what stressors have been accepted, as established 
by the record, and the medical examiner(s) must be instructed 
that only those events may be considered in determining 
whether stressors, to which the appellant was exposed during 
service, were of sufficient severity as to have resulted in 
current psychiatric symptoms.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD is 
due to service would be pointless.  Likewise, if the examiner 
renders a diagnosis of PTSD that is not clearly based upon 
confirmed stressors in service, the examination would be 
inadequate for rating purposes.

Finally, in addition to the above, the Board notes that the 
veteran's claim for entitlement to service connection for 
residuals of a neck injury is also being remanded because the 
issue of whether the veteran had combat duty pertains to both 
claims.  Although the veteran has alleged that he sustained a 
neck injury in service, there is no notation of any neck 
injury or treatment in his service medical records.  
Accordingly, the determination as to whether the veteran did 
or did not have combat duty, which directly affects the 
extent to which the veteran's statements as to his injury 
would be considered probative evidence, must be made before 
this issue can be adjudicated.  

In light of the above, the appeal is remanded for the 
following actions:

1.  The RO must again request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran must be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying detail.  The veteran must be 
informed that if he cannot provide a 
specific date for a given stressor, he 
must provide, at minimum, a two-month 
range in which the event would have 
occurred. 

2.  The RO must advise the veteran that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
The RO must also advise him that failure 
to respond may result in adverse action.


3.  Once a reasonable amount of time has 
elapsed, the RO must prepare a summary 
of all claimed stressors reported by the 
veteran, to include those stressors 
claimed in previous written statements, 
the statement sent in response to the 
letter described above, and statements 
made to examining health care 
professionals contained in the 
postservice medical evidence of record.  
The RO must then send this summary, 
along with the veteran's appropriate 
personnel records, and any additional 
information received pursuant to this 
Remand, to the Joint Services Record 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph 
Road, Alexandria, Virginia 22315-3802.  
The RO must request that JSRRC provide 
any information available which might 
corroborate the veteran's alleged 
stressors.  If JSRRC is unable to 
provide the specific information 
requested, they must be asked to direct 
the RO to any additional appropriate 
sources.  All documentation received by 
the RO from JSRRC must be associated 
with the claims file.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO must consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

5.  If, and only if, the RO determines 
that the veteran in fact "engaged in 
combat with the enemy," the veteran 
must be scheduled for a VA spine 
examination.  The entire claims file and 
a copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on the review of 
the claims file and the pertinent 
clinical findings, the examiner must 
provide an opinion as to whether any 
neck injury residuals found are related 
to service.  A complete rationale for 
all opinions must be stated.  The report 
must be typed.

6.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the RO must schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
found.  The entire claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology, and one or more 
of the inservice stressors, which are 
found by the examiner to be both 
established by the record and sufficient 
to produce PTSD.  A complete rationale 
for all opinions must be stated.  The 
report must be typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim.  The RO must note that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).

8.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2005).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  The RO must then readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD and for 
residuals of a neck injury.  If the 
claim remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the Board or RO is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  This appeal must 
be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-83, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

